The opinion of the court was delivered by
Breaux, J.
Plaintiffs sued to be recognized as heirs of Francois Bourriaque. They aver that they are his children and entitled to his succession. Francois Bourriaque died in the year 1889, leaving only natural children and natural brothers and asters. A short time after his death an inventory of his estate was taken and his natural brothers and sisters went into possession of the property without an order1 placing them in possession.
Plaintiffs charge that the defendant Jules Charles, a natural brother, took possession of personal property of the deceased; that he has thirty acres of land, plaintiffs allege, he has cultivated from the time he went into possession in 1890, and plaintiffs further charge that the defendant is a trespasser.
Defendant sought to meet the issues tendered by plaintiff by pleading an exception of no right and no cause of action which was overruled. His answer sets forth that he and Francois Bourriaque are the sons of the same mother. This defendant claims to be the offspring of a union of his mother with Anthony, such unions as were usual in time of slavery, but that his half-brother Francois Bourriaque was the son of a white man. The parties, that is, the mother and father and their children are all colored, also the defendant he e. The only white man in the ascending line was the father of Francois Bourriaque, the father of plaintiffs. This brother denied that Francois Bourriaque had children entitled to his property.
We notice the plaintiffs’ and appellees’ motion ito dismiss made before this court on the ground of want of Jurisdiction ratione materiae only to state that in our view the motion is without merit and is, therefore, overruled. The exception of no right of action was overruled and the exception of no cause of action was properly referred to the merits. Here the ruling affords no good ground of objection.